Opinion by
Mb.. Justice Williams,
These cases depend upon the same question. The action was brought to recover rent due to the plaintiff for premises No. 622 Chestnut street, Phila. The plaintiff’s case was made by the introduction of the lease from themselves to the Express Co. The defendant did not question the validity of the lease or the amount of rent alleged to be unpaid, but relied upon a set-,off. To establish its right to the set-off, and the amount of it, the company called its own superintendent as a witness, and proved by him the following facts: That, prior to April 1,1889, the Express Co. occupied No. 716 Chestnut street as its general office in this city ; that, desiring to secure No. 622, which was much larger, and remove to it, the witness opened negotiations with the plaintiffs for that purpose, in the progress of which he asked the plaintiffs’ agent: “Do you suppose the owners *460of this property (No. 622) would take our lease of No. 716 off our hands for the period of four or five months ? ” The agent replied that he would bring the subject to their attention, and somewhat later reported to the witness that the plaintiffs would take No. 716 off the hands of the company if it would take a lease of No. 622 for five years at $500 per month. The result of these negotiations was communicated to the officers of the company in New York, who evidently approved and ratified them, for the witness says: “ Our general counsel in New York felt that the fact of their relieving us of the rent for that number of months should be stated in writing, and consequently the matter was placed in your hands (the Philadelphia counsel) and the result was this agreement.” It appears, therefore, that, so far from the agreement and lease bringing to the company in New York knowledge, in the first instance, of the arrangement, the suggestion to reduce the plaintiffs’ undertaking to writing, came from the company after the character of the arrangement had been known to its officers. What the company asked was, that the plaintiffs should take No. 716 off its hands. This was what the plaintiffs undertook to do.
As evidence of this undertaking, at the suggestion of “general counsel,” a paper was prepared which recited the letting of No. 622, and that in the “preliminary contract for said letting ” the trustees had agreed to relieve the company of the rent falling due on No. 716, from April 1 to Sept 1, 1889. Following these recitals was the promise of the trustees to pay the rent from which they had previously agreed to relieve the company. This paper was then put in evidence, after which the defendant proved the non-payment by the plaintiffs of the rent referred to, and that it had been required to pay the same to an amount equal to the plaintiffs’ claim, and rested. To this the plaintiffs replied that the reason of the non-payment by them was the refusal of the defendant to deliver the possession of No. 716 to them. They said in substance, “We tried to keep our contract with you and take No. 716 off your hands, but you would not let us; you refuse us the possession and you cannot require us to pay the rent.” This was a conclusive answer to so much of the set-off as accrued after the removal of the company to No. 622. To so much as accrued before such .removal it was not an answer unless there was unreason*461able delay in making the necessary repairs, and in transferring the business from the old to the new quarters.
The defendant asked the court below to disregard its own evidence showing the negotiations, and the “ preliminary contract ” in which they resulted, and treat the written promise of the plaintiffs to pay the rent on No. 622 as the only evidence of the nature of their undertaking, and as an absolute and unconditional promise to pay the rent. This the court declined to do. It held, on the other hand, that the written agreement must be construed by the aid of its recitals, and of the “ preliminary contract ” on which it rested, and that, so construed, it was the duty of the express company to put the plaintiffs in possession of No. 622 as soon as it reasonably could. We think this was clearly right. The plaintiffs were bound to take the premises off the hands of the company, and were entitled to'protect themselves, so far as they might be able to do so, against the liability they had assumed, by turning the possession to account. They had no right to insist on the possession until the lapse of a reasonable time within which to make the necessary repairs, and transfer the business of the company to No. 622, and they were bound by their agreement to pay the rent accruing on No. 716 while this work was in progress. This was the rule laid down in the court below.
The judgment is affirmed in both appeals.